       Case: 1:20-cv-01971-DAP Doc #: 1 Filed: 09/02/20 1 of 14. PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

THOMAS WILSON, Individually and   )                    Case No.
On Behalf of All Others Similarly Situated
                                  )
1486 Barclay Blvd.                )                     JUDGE
Westlake, OH 44145,               )
                                  )
               Plaintiff,         )
                                  )
v.                                )
                                  )
CHMURA ECONOMICS & ANALYTICS, LLC )                    COLLECTIVE ACTION COMPLAINT
c/o Christine Chmura              )
1309 East Cary Street             )
Suite 200                         )
Richmond, VA 23219,               )
                                  )
               Defendant          )


       Plaintiff Thomas Wilson (“Wilson” or “Plaintiff”), individually and on behalf of himself

and all others similarly situated, files this Collective Action Complaint (the “Complaint”) against

Defendant Chmura Economics & Analytics, LLC (“Chmura” or “Defendant”), seeking all

available relief under the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§201, et seq.,

the Ohio Minimum Fair Wage Standards Act, O.R.C. §4111.01, et seq., and the Ohio Prompt Pay

Act, O.R.C. §4113.15. The following allegations are based on personal knowledge as to Plaintiff’s

own conduct and are made on information and belief as to the acts of others.

                                 NATURE OF THE ACTION

       1.      Wilson brings this action under the FLSA, individually and on behalf of all others

similarly situated (the “FLSA Collective”). The FLSA Collective are or were employed by

Defendant Chmura Economics & Analytics, LLC (“Chmura” or “Defendant”) as Inside Sales

Employees and were denied proper compensation as required by federal and state wage and hour
       Case: 1:20-cv-01971-DAP Doc #: 1 Filed: 09/02/20 2 of 14. PageID #: 2




laws. Specifically, Chmura violated the FLSA by failing to pay the FLSA Collective overtime at

a rate of time and one-half for all hours worked above forty (40) hours in a workweek, and failing

to pay the FLSA Collective overtime on a timely basis. The FLSA Collective are entitled to unpaid

overtime wages from Chmura for all hours worked by them above forty (40) hours in a workweek,

and are also entitled to liquidated damages and attorney fees pursuant to the FLSA.

       2.      The FLSA Collective is made up of all Inside Sales Employees, including Sales

Development Representatives, Account Managers and Senior Account Managers, or other

positions with similar job titles and duties (the “Inside Sales Employees”) who work or have

worked for Chmura at any time within three years prior to this action’s filing date (the “Collective

Period”). The Inside Sales Employees are similarly situated under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §216(b).

       3.      Plaintiff also brings this action under the Ohio Minimum Fair Wage Standards Act,

O.R.C. §4111.01, et seq., and the Ohio Prompt Pay Act, O.R.C. §4113.15, on behalf of all Inside

Sales Employees employed by Chmura in Chmura’s Ohio office (the “Ohio Collective”). Chmura

violated Ohio law by failing to pay the Ohio Collective overtime at a rate of time and one-half for

all hours worked above 40 in a workweek, and failing to pay the Ohio Collective overtime on a

timely basis. The Ohio Collective is entitled to unpaid overtime wages from Chmura for all hours

worked by them above forty (40) hours in a workweek, and are also entitled to liquidated damages

pursuant to Ohio law. All members of the Ohio Collective are also members of the FLSA

Collective.

       4.      During the Collective Period, Defendant failed to pay overtime compensation to

Plaintiff and each member of the FLSA Collective as required by state and federal law. The




                                                 2
       Case: 1:20-cv-01971-DAP Doc #: 1 Filed: 09/02/20 3 of 14. PageID #: 3




Plaintiff seeks relief for the Ohio Class under Ohio wage and hour law and for the FLSA Collective

under the FLSA, to remedy Defendant’s failure to pay appropriate overtime compensation.

                                 JURISDICTION AND VENUE

       5.      This Court has original jurisdiction pursuant to 28 U.S.C. Sec. 1331, and brought

under the FLSA, 29 U.S.C. §201 et seq. Plaintiff signed consent forms to join this lawsuit, attached

as Exhibit A. As this case proceeds, it is expected that other individuals will s opt-in as plaintiffs.

This Court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. §1367.

       6.      Venue is proper in the United States District Court for the Northern District of Ohio

pursuant to 28 U.S.C. §1391 sinceDefendant operates in this District and a substantial part of the

events or omissions giving rise to the claims occurred in this District.

       7.      Pursuant to Loc.R. 3.8, this action is properly assigned to the Eastern Division of

the Northern District of Ohio because a substantial portion of the events giving rise to the dispute

occurred in Cleveland, Ohio.

                                             PARTIES

       8.      Upon information and belief, Chmura is a Virginia limited liability company with

its principal place of business in Richmond, Virginia. Chmura maintains a place of business in

Cleveland, Ohio.

       9.      Wilson is an Ohio citizen and resident of Westlake, Ohio. He was employed by

Chmura in Cleveland, Ohio from May 2, 2018 through March 2, 2019. Plaintiff was an employee

of Chmura as defined by the FLSA, 29 U.S.C. §203(e)(1) and relevant state law.

       10.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§1331 and 1337

and Section 16(b) of the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §201, et seq.




                                                  3
        Case: 1:20-cv-01971-DAP Doc #: 1 Filed: 09/02/20 4 of 14. PageID #: 4




                                 FACTUAL ALLEGATIONS

        11.    Chmura is a software and consulting firm in the field of data analytics. Chmura

sells a labor data SaaS (Software as a Service) called JobsEQ, which is a labor market technology

platform (the “Platform”). The Platform is sold to buyers across the U.S.

        12.    Plaintiff worked for Chmura as an Account Manager from inside the offices of

Chmura’s Cleveland, Ohio office where he cold-called and e-mailed potential buyers of the

Platform. Wilson’s primary job duty was to sell the Platform to potential buyers. Chmura employs

numerous other Inside Sales Employees who share the same job responsibilities as Plaintiff and

also sell the Platform to buyers from inside Chmura’s offices.

        13.    At all times material, Mr. Wilson and other Inside Sales Employees were engaged

in commerce or in the production of goods for commerce as defined by Section 207(a)(1) of the

FLSA.

        14.    At all times material, Chmura has qualified as an enterprise engaged in commerce

or in the production of goods for commerce as defined by Section 203(s)(1) of the FLSA, and had

an annual gross volume of sales which exceeded $500,000.00.

        15.    The minimum wage and overtime provisions of the FLSA set forth in Sections 206

and 207, respectively, apply to Chmura.

        16.    Chmura classified Plaintiff and other Inside Sales Employees as exempt from

FLSA’s overtime and minimum wage requirements. Neither Plaintiff’s actual job duties nor those

of any other of Chmura’s similarly situated Inside Sales Employees satisfied the criteria under the

FLSA for any exemption. Plaintiff was paid a salary plus commissions, and never paid any

overtime.




                                                4
       Case: 1:20-cv-01971-DAP Doc #: 1 Filed: 09/02/20 5 of 14. PageID #: 5




       17.     Wilson and other Inside Sales Employees employed by Chmura during the last

three years regularly worked more than forty (40) hours in multiple workweeks without receiving

any overtime compensation. Chmura improperly denied them compensation at a rate of one and

one-half times their regular rate of pay for all hours worked over forty (40) during those

workweeks.

       18.    Chmura was aware that it had misclassified Plaintiff and others similarly situated

but failed and refused to properly classify them as non-exempt and pay them overtime. Plaintiff

worked, on average, approximately five (5) hours of overtime each workweek. Chmura required

Plaintiff, and other Inside Sales Employees to meet quotas for their sales work that necessitated

overtime work. In addition to working 40 hours Monday through Friday Wilson worked some

Saturdays to catch up on work and meet these quotas that could not be completed by Friday.

       19.    For example, Plaintiff attended the Association for Institutional Research

Conference on May 31, 2018 and June 1, 2018. During the workweek of May 27, 2018 through

June 2, 2018, Mr. Wilson was required to work extra hours to take care of his routine matters, as

well as prepare for the conference. Plaintiff’s evidence will show that he on worked in excess of

forty-six (46) hours the workweek of May 2018.

       20.    Because Chmura had erroneously misclassified Plaintiff and other Inside Sales

Employees as exempt, they were not required to keep timesheets. As a result, Chmura failed to

maintain and keep time records for Mr. Wilson and those similarly situated, in violation of it’s

duty under the FLSA.

       21.    Chmura knew Plaintiff and the FLSA and Ohio Collectives worked overtime

without proper compensation, and it willfully failed and refused to pay him and the similarly

situated Inside Sales Employees overtime wages at the required rates.



                                               5
       Case: 1:20-cv-01971-DAP Doc #: 1 Filed: 09/02/20 6 of 14. PageID #: 6




       22.     Chmura’s refusal to pay overtime was knowing and willful. In approximately 2015,

Chmura retained the services of a staffing agency to place a temporary employee for the position

of Account Manager, which is one of the various titles Chmura used for its Inside Sales Employees.

The temporary Account Manager, Jennifer Ludvik, complained that she was entitled to overtime

as she was not exempt and made a claim for her hours worked in excess of 40 in a workweek.

Accordingly, the staffing agency billed Chmura for all hours worked, including Ludvik’s overtime.

When confronted with this misclassification violation, Chmura refused to pay the staffing agency,

turned a blind eye toward its continuing violation, failed to correct its practice with respect to its

incumbent Inside Sales Employees and knowingly went on failing and refusing to pay overtime to

its Inside Sales Employees.

       23.     In or about November 2019, Chmura reclassified the Account Managers and Sales

Account Managers (Inside Sales Employees) as non-exempt. However, Chmura failed and refused

to pay the Inside Sales Employees at a rate of one and one-half times their regular rate of pay for

all hours worked over forty (40).

       24.     Chmura did not keep accurate records of the hours Mr. Wilson and the other Inside

Sales Employees worked.

       25.     Chmura is aware of wage and hour laws, and its unlawful conduct has been

widespread, repeated, and consistent.

       26.     Chmura’s conduct, as set forth in this Complaint, was willful and in bad faith.

Chmura operated under a scheme that has caused significant lost wages to Wilson and other Inside

Sales Employees.




                                                  6
       Case: 1:20-cv-01971-DAP Doc #: 1 Filed: 09/02/20 7 of 14. PageID #: 7




                          COLLECTIVE ACTION ALLEGATIONS

       27.      Wilson brings this action individually and on behalf of all others similarly situated

pursuant to 29 U.S.C. §216(b). He and the similarly situated individuals work(ed) as Inside Sales

Employees for Chmura. The proposed collective is defined as follows:

               All persons who worked for Chmura as Sales Development
               Representatives, Account Managers or Senior Account Managers (Inside
               Sales Employees) or other positions with similar job titles and duties who
               were classified as exempt at any time within three years prior to the
               commencement of this action (the “FLSA Collective”).

       28.     Wilson has consented in writing to be a part of this action pursuant to 29 U.S.C.

§216(b) and his consent form is attached as Exhibit A. As this case proceeds it is expected that

additional individuals will file consent forms and join as “opt-in” plaintiffs.

       29.     Plainatiff Wilson and the FLSA Collective are or were employed by Chmura within

the meaning of the FLSA.

       30.     Chmura paid Wilson and the FLSA Collective a salary and commissions, and

classified them as exempt employees.

       31.     Chmura improperly classified Wilson and the FLSA Collective as exempt from the

FLSA’s overtime pay requirements.

       32.     Wilson and the FLSA Collective routinely worked over forty (40) hours in

numerous workweeks and were not compensated by Chmura with overtime pay for the hours they

worked in excess of forty (40) in each workweek.

       33.     Chmura was both aware of and required this overtime work. Specifically, it was

Chmura’s policy and practice to set sales goals that required overtime work and to encouraged

Wilson and members of the FLSA Collective to work overtime.




                                                  7
       Case: 1:20-cv-01971-DAP Doc #: 1 Filed: 09/02/20 8 of 14. PageID #: 8




       34.     Chmura is and was aware that Wilson and the FLSA Collective worked under these

conditions. Despite that knowledge, Chmura denied them overtime compensation.

       35.     Chmura uniformly misrepresented to Wilson and the FLSA Collective that they

were exempt employees and therefore ineligible to receive overtime pay. In fact, Wilson and the

FLSA Collective are, and were, non-exempt employees and eligible to receive overtime pay. For

example, Plaintiff and the FLSA Collective performed inside sales work for Chmura. Their

primary duty concisted of calling potential clients to sell the Platform. Wilson and the FLSA

Collective did not have the authority to determine what products were offered or what price would

be charged. No Inside Sales Employee had the right to exercise any independent judgment or

discretion over any matter of importance to Chmura. The relevant job duties of Wilson and the

FLSA collective were substantially similar regardless of their specific job title, office location, or

assigned sales territory. All should have been non-exempt.

       36.     Chmura failed to make, keep, and preserve records of the hours worked by Wilson

and the FLSA Collective.

       37.     Chmura’s unlawful conduct is widespread, repetitious, and consistent, affecting

Wilson and the FLSA Collective.

       38.     Chmura’s conduct is willful and in bad faith, and has caused significant damages

to Plaintiff and the FLSA Collective. Chmura is aware that Plaintiff and the FLSA Collective

performed non-exempt work that required overtime pay.

       39.     Chmura is and was aware of the FLSA’s requirements.

       40.     Chmura is liable under the FLSA for failing to properly compensate Plaintiff and

the FLSA Collective.




                                                  8
       Case: 1:20-cv-01971-DAP Doc #: 1 Filed: 09/02/20 9 of 14. PageID #: 9




       41.     Notice of this action should be sent to the FLSA Collective. There are numerous

similarly situated current and former employees of Defendant who have been denied appropriate

compensation in violation of the FLSA, who would benefit from a Court supervised notice of the

lawsuit and the opportunity to join the case. Those similarly situated employees are known to

Chmura and are readily identifiable through Defendant’s records.

                          OHIO CLASS ACTION ALLEGATIONS

       42.     Plaintiff Wilson brings this action individually and on behalf of the Ohio Class

defined above, pursuant to Fed.R.Civ.P. 23(a), (b)(2) and (b)(3).

       43.     Chmura violated Ohio law by failing to timely pay Wilson and the Ohio Class

overtime for the hours worked above forty (40) each workweek and by failing to make, keep and

preserver proper records of the hours worked by Mr. Wilson and the Ohio Class.

       44.     The Ohio Class is so numerous that joinder of all members is impracticable.

Although the precise number of such persons is unknown, these similarly situated employees are

known to Chmura, are readily identifiable, and can be located through Chmura’s records. Upon

information and belief, there are at least ten (10) members of the Ohio Class.

       45.     There are questions of law and fact common to the members of the Ohio Class that

predominate over any questions solely affecting the individual members of the Ohio Class,

including, without limitation:

               a. Whether Chmura failed to pay Wilson and the Ohio Class for all of the hours

                   they worked;

               b. Whether Chmura is liable for all damages claimed by Wilson and the Ohio

                   Class, including, without limitation, compensatory, punitive and statutory

                   damages, interest, costs and disbursements, and attorneys’ fees; and



                                                9
      Case: 1:20-cv-01971-DAP Doc #: 1 Filed: 09/02/20 10 of 14. PageID #: 10




               c. Whether Chmura complied with the record keeping requirements of Ohio law;

               d. Whether Chmura violated its obligationunder Ohio law to pay its employees all

                    wages promptly.

        46.    Plaintiff’s claims are typical of the claims of the Ohio Class. Wilson and the Ohio

Class have the same interests in this matter.

        47.    PlaintiffWilson is an adequate class representative, is committed to pursing this

action, and has retained competent counsel experienced in wage and hour law and class action

litigation.

        48.    Class certification of the Ohio law claims is appropriate pursuant to Fed.R.Civ.P.

23(b)(2) because Chmura has acted or refused to act on grounds generally applicable to the class,

making appropriate both declaratory and injunctive relief with respect to the Ohio Class as a whole.

The members of the Ohio Class are entitled to injunctive relief to end Chmura’s common and

uniform policy and practice of denying the Ohio Class the wages to which they are entitled.

        49.    Class certification of the Ohio law claims is also appropriate pursuant to

Fed.R.Civ.P. 23(b)(3) because questions of law and fact common to the Ohio Class predominate

over questions affecting only individual members of the Ohio Class, and because a class action is

superior to other available methods for the fair and efficient adjudication of this litigation.

        50.    Plaintiff Wilson knows of no difficulty that would be encountered in the

management of this litigation that would preclude its maintenance as a class action.

                                  FIRST CLAIM FOR RELIEF
                                     (Violation of the FLSA)

        51.    Plaintiffson restates and incorporates ¶¶1 through 51 of this Complaint as if fully

rewritten herein.

        52.    Chmura is an “enterprise” as defined by 29 U.S.C. §203(b), (s)(1).

                                                  10
      Case: 1:20-cv-01971-DAP Doc #: 1 Filed: 09/02/20 11 of 14. PageID #: 11




       53.     The FLSA requires covered employers like Chmura to pay non-exempt employees

like PlaintiffWilson and the FLSA Collective no less than one and one-half (1.5) times their regular

rate of pay for all hours worked in excess of forty (40) in a workweek. 29 U.S.C. §207.

       54.     Wilson and the FLSA Collective regularly worked more than forty (40) hours in

workweeks for Chmura, but Chmura did not properly compensate them for any their overtime

hours as required by the FLSA.

       55.     Chmura made no effort to comply with the FLSA as it relates to the compensation

ofWilson or the FLSA Collective and in fact deliberately avoided paying overtime by

misclassifying them as exempt employees with full knowledge that their actual job duties did not

meet the requirements for any statutory exemption under the FLSA regulations.

       56.     Chmura knew Wilson and the FLSA Collective worked overtime without proper

compensation, and willfully failed and refused to pay them wages at the required overtime rates.

See 29 U.S.C. §255.

       57.     Chmura’s willful failure and refusal to pay. Wilson and the FLSA Collective

overtime wages for actual overtime hours worked violates the FLSA. 29 U.S.C. §207.

       58.     As a direct and proximate result of these unlawful practices, Wilson and the FLSA

Collective suffered wage loss and is, therefore, entitled to recover unpaid overtime wages for up

to three years prior to the filing of their claims in an amount to be calculated, liquidated damages,

prejudgment interest, attorneys’ fees and costs, and such other legal and equitable relief as the

Court deems just and proper.

                               SECOND CLAIM FOR RELIEF
                  (Violation of the Ohio Prompt Pay Act - O.R.C. §4113.15)

       59.     Plaintiff Wilson restates and incorporates ¶¶1 through 59 of his Complaint as if

fully rewritten herein.

                                                 11
      Case: 1:20-cv-01971-DAP Doc #: 1 Filed: 09/02/20 12 of 14. PageID #: 12




         60.   During all relevant times, Chmura was an entity covered by O.R.C. §4113.15 and

Wilson and the Ohio Collective were employees within the meaning of O.R.C. §4113.15. Wilson

and the Ohio Collective are not exempt from the protections of O.R.C. §4113.15.

         61.   O.R.C. §4113.15 requires that Chmura pay Wilson and the Ohio Collective all

wages, including unpaid overtime, on or before the first day of each month, for wages earned

during the first half of the preceding month ending with the fifteenth day thereof, and on or before

the fifteenth day of each month, for wages earned during the last half of the preceding calendar

month.

         62.   Wilson and the Ohio Collective unpaid wages have remained unpaid for more than

thirty (30) days beyond his regularly scheduled payday.

         63.   In violating Ohio law, Chmura acted willfully, without a good faith basis and with

reckless disregard to Ohio law.

         64.   As a result of Chmura’s willful violation, Wilson and the Ohio Collective are

entitled to unpaid wages and liquidated damages, as stated in O.R.C. §4113.15.

                             THIRD CLAIM FOR RELIEF
   (Violation of the Ohio Minimum Fair Wage Standards Act – O.R.C. §4111.01 et seq.)

         65.   Plaintiff Wilson and the Ohio Collective restate and incorporate ¶¶1 through 65 of

the Complaint as if fully rewritten herein.

         66.   Mr. Wilson and the Ohio Collective worked more than forty (40) hours in one or

more work weeks.

         67.   Chmura did not compensate Wilson and the Ohio Collective for the hours he

worked over forty (40) hours per week.




                                                12
      Case: 1:20-cv-01971-DAP Doc #: 1 Filed: 09/02/20 13 of 14. PageID #: 13




       68.     By not paying Wilson and the Ohio Collective proper overtime wages for time

worked in excess of forty (40) hours in a workweek, Chmura has violated the Ohio Minimum Fair

Wage Standards Act.

       69.     As a result of Chmura’s violations Plaintiff Wilson and the Ohio Collective entitled

to damages, including, but not limited to, unpaid overtime wages, costs and attorney’s fees.

       WHEREFORE,Plaintiff, Thomas Wilson, on behalf of himself and all others similarly

situated, seeks an order or orders against Chmura Economics & Analytics, LLC providing the

following relief:

       1.      Designation of this action as an FLSA collective action on behalf of Mr. Wilson

               and the FLSA Collective and prompt issuance of notice pursuant to 29 U.S.C.

               §216(b) to all similarly situated members of the Collective Action, apprising them

               of the pendency of this action, permitting them to assert timely FLSA claims in this

               action by filing individual Consents to Sue pursuant to 29 U.S.C. §216(b), and

               tolling of the statute of limitations;

       2.      A declaratory judgment that the practices complained of herein are unlawful under

               the FLSA and Ohio law;

       3.      An injunction requiring Chmura Economics & Analytics, LLC to cease its unlawful

               practices under the FLSA and Ohio law;

       4.      An award of unpaid wages for all hours worked in excess of forty (40) in a

               workweek at a rate of time and one half of the regular rate of pay due under the

               FLSA and Ohio law;

       5.      An award of liquidated damages pursuant to 29 U.S.C. §216 and Ohio law;




                                                  13
      Case: 1:20-cv-01971-DAP Doc #: 1 Filed: 09/02/20 14 of 14. PageID #: 14




       6.      For a determination that Chmura Economics & Analytics, LLC’s violations of the

               FLSA were willful;

       7.      Exemplary and punitive damages;

       8.      All costs, attorneys’ fees and expert fees incurred;

       9.      All pre-judgment and post-judgment interest; and

       10.     All further relief as the Court deems just and equitable.

                                        JURY DEMAND

       Plaintiff Thomas Wilson demands a trial by jury of all issues so triable pursuant to Rule 38

of the Federal Rules of Civil Procedure.

                                              Respectfully Submitted,


                                              /s/ Christine M. Cooper
                                              Christine M. Cooper (0079160)
                                              Dianne V. Foley (0009091)
                                              Koehler Fitzgerald LLC
                                              1111 Superior Avenue East, Suite 2500
                                              Cleveland, OH 44114
                                              Tel: (219) 539-9376 | Fax: (216) 916-4369
                                              Email: ccooper@koehler.law
                                                      dfoley@koehler.law

                                              Attorneys for Plaintiff Thomas Wilson




                                                14
